Citation Nr: 1141903	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include paranoid schizophrenia and a dysthymic disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from September 1972 to December 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the San Diego, California, Regional Office (RO) which denied service connection for "mental disease."  The Veteran was scheduled for an April 2011 hearing before a Veterans Law Judge sitting at the RO.  In April 2011, the Veteran submitted a Motion to Reschedule the April 2011 hearing.  In April 2011, the Board granted the Veteran's motion.  In August 2011, the Veteran withdrew his hearing request.  

The Board has reframed the issue of service connection for "mental disease" as entitlement to service connection for a chronic acquired psychiatric disorder to include paranoid schizophrenia and a dysthymic disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that service connection for paranoid schizophrenia is warranted as the claimed disorder was initially manifested during active service.  

In reviewing the Veteran's service treatment records, the Board observes that the Veteran was treated for a psychiatric disorder during active service and discharged due to such disability.  The report of the Veteran's July 1972 physical examination for service entrance states that the Veteran exhibited no chronic psychiatric abnormalities.  An October 1972 Army psychiatric evaluation conveys that the Veteran has been hospitalized for and diagnosed with an acute schizophrenic reaction in October 1972.  On mental status examination, the Veteran exhibited paranoid features, schizoid behavior patterns, explosive features, moderately severe depressive features, and ineffectual responses to emotional, social, intellectual, and physical demands.  A diagnostic impression of a "severe personality disorder, chronic, with recent increase in emotional instability secondary to basic training" was advanced.  The Veteran's disability was determined to have existed prior to service entrance and to render him unsuitable for further military service.  

A November 2007 written statement from J. Pryor, Vocational Rehabilitation Counselor, indicates that the Veteran had been diagnosed with paranoid schizophrenia and a dysthymic disorder.  

The Veteran has not been afforded a VA psychiatric examination for compensation purposes to determine the etiological relationship, if any, between his inservice acute schizophrenic reaction and his chronic paranoid schizophrenia.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Clinical documentation of the Veteran's post-service psychiatric treatment is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service psychiatric treatment, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims file all VA medical records pertaining to the treatment of the Veteran.  

3.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes in order to o determine the nature and etiology of his chronic acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's inservice acute schizophrenic reaction and/or other psychiatric symptoms; or is otherwise is related to active service.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

